     8:20-cr-00232-BCB-MDN Doc # 31 Filed: 10/27/20 Page 1 of 7 - Page ID # 54

                                                                    FILED
                                                             U.S. DISTRICT COURT
                        IN THE UNITED STATES DISTRICT COURT DISTRICT OF NE8RASK,~
                            FOR THE DISTRICT OF NEBRASKA
                                                                             2020 OCi 27 AM II: 20
UNITED STATES OF AMERICA,
                                                                            OFFICE OF THE CLERK
                      Plaintiff,
                                                                      8:20CR232
       vs.
                                                                PLEA AGREEMENT
STEVEN M. FITCH,

                      Defendant.


       IT IS HEREBY AGREED between the plaintiff, United States of America, through its
counsel, Joseph P. Kelly, United States Attorney, and Donald J. Kleine, Assistant United States
Attorney, and defendant, STEVEN M. FITCH, and Mary C. Gryva, counsel for defendant, as
follows:
                                                 I
                                           THE PLEA
A.     CHARGE(S) & FORFEITURE ALLEGATION(S).
       Defendant agrees to plead guilty to Count I of the Indictment. Count I charges a
violation of Title 26, United States Code, Sections 5841, 5861(d), and 5871.
                                                 II
                                   NATURE OF THE OFFENSE
A.     ELEMENTS· EXPLAINED.
       Defendant understands that the offense to which defendant is pleading guilty has the
following elements:
       1.      Defendant knowingly possessed a National Firearms Act firearm;
       2.      That the firearm was a destructive device;
       3.      That the Defendant knew of the characteristics of the firearm, that is, that it was a
               destructive device;
       4.      That the firearm was (could readily have been put) in operating condition; and
       5.      That the firearm was not registered to the Defendant in the National Firearms
               Registration and Transfer Record.



                                                 1
     8:20-cr-00232-BCB-MDN Doc # 31 Filed: 10/27/20 Page 2 of 7 - Page ID # 55



B.     ELEMENTS UNDERSTOOD AND ADMITTED - FACTUAL BASIS.
       Defendant has fully discussed the facts of this case with defense counsel. Defendant has
committed each of the elements of the crime, and admits that there is a factual basis for this
guilty plea. The following facts are true and undisputed.
       1.      On or about May 31, 2020, the defendant was participating in protests in and
               around downtown Omaha, Nebraska. During the protests, defendant was
               encountered by officers with the Omaha Police Department at 15th and Jackson
               Streets, Omaha, Nebraska, which is near the Omaha Police Department
               Headquarters.
       2.      At the time of the encounter with law enforcement, defendant knowingly
               possessed a destructive device, also known as a Molotov Cocktail, which is a
               firearm under the National Firearms Act. The Molotov Cocktail was located in
               the defendant's front pants pocket and consisted of a glass bottle with clear liquid
               inside and a red rag protruding out of the opening. The Molotov Cocktail was in
               operating condition.
       3.      At the time of the encounter, law enforcement reported that the defendant and the
               substance in the bottle smelled like gasoline. Defendant also had several lighters
               in his front pants pocket. Douglas County Sheriffs Forensic Services Bureau
               tested the red rag that was attached to the Molotov Cocktail. Results from the
               Douglas County Sheriffs Office Forensic Services Bureau indicate that the red
               rag was positive for containing the chemical "Gasoline," which is highly
               flammable and capable of exploding when ignited.
       4.      The Bureau of Alcohol, Tobacco, and Firearms determined that the
               aforementioned destructive device was not registered to defendant in the National
               Firearms Registration and Transfer Record.
                                                III
                                           PENALTIES
A.     COUNT I. Defendant understands that the crime to which defendant is pleading guilty
carries the following penalties:
        1.     A maximum 10 years in prison;
       2.      A maximum $250,000 fine;


                                                 2
     8:20-cr-00232-BCB-MDN Doc # 31 Filed: 10/27/20 Page 3 of 7 - Page ID # 56



       3.      A mandatory special assessment of $100 per count; and
       4.      A term of supervised release of not more than 3 years. Defendant understands that
               failure to comply with any of the conditions of supervised release may result in
               revocation of supervised release, requiring defendant to serve in prison all or part
               of the term of supervised release.
       5.      Possible ineligibility for certain Federal benefits.
                                                  IV
                 AGREEMENT LIMITED TO U.S. ATTORNEY'S OFFICE
                           DISTRICT OF NEBRASKA


       This plea agreement is limited to the United States Attorney's Office for the District of
Nebraska, and cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.
                                                  V
                                      SENTENCING ISSUES
A.     SENTENCING AGREEMENTS.
       Although the parties understand that the Guidelines are advisory and only one of the
factors the court will consider under 18 U.S.C. § 3553(a) in imposing a sentence, the parties will
jointly recommend the following Base Offense Level, Specific Offense Characteristics,
Adjustments and Departures (if applicable). Unless otherwise stated, all agreements as to
sentencing issues are made pursuant to Federal Rule of Criminal Procedure 11 (c)(1 )(B).
        1.     If the defendant is found to be entitled to an offense level reduction under
U.S.S.G. 3El.l(a) for acceptance ofresponsibility, the United States hereby moves that the court
reduce the defendant's offense level by one additional level, pursuant to U.S.S.G. § 3El.l(b), if
that paragraph otherwise applies.
B.      ACCEPTANCE OF RESPONSIBILITY.
        Notwithstanding paragraph A above, the United States will not recommend any
adjustment for Acceptance of Responsibility if defendant:
                    1.    Fails to admit a complete factual basis for the guilty plea at the time it is
                          entered, or
                    2.    Denies involvement in the offense, gives conflicting statements about
                          that involvement, or is untruthful with the court or probation officer, or
                    3.    Fails to appear in court, or


                                                    3
     8:20-cr-00232-BCB-MDN Doc # 31 Filed: 10/27/20 Page 4 of 7 - Page ID # 57



                   4.    Engages in additional criminal conduct, or
                   5.    Attempts to withdraw the guilty plea, or
                   6.    Refuses to abide by any lawful court order, or
                   7.    Contests or assists any third party in contesting the forfeiture of
                         property(ies)seized or forfeited in connection with this case.

       The parties further agree the defendant will make no "blanket" objections to the
criminal history calculation (specific objections based on stated grounds are permitted).
Objections to criminal history on the basis that the defendant was not the person who was
convicted of the offense(s) described in the presentence investigation report or on the basis
that the defendant was not represented by counsel in connection with such conviction(s), if
determined to be unfounded, are evidence the defendant has not accepted responsibility
and the parties agree no credit for acceptance of responsibility should be given.
C.     ADJUSTMENTS, DEPARTURES & REDUCTIONS UNDER 18 U.S.C. § 3553.
       The parties agree that defendant may request or recommend additional downward
adjustments, departures, including criminal history departures under U.S.S.G. § 4Al.3, and
sentence reductions under 18 U.S.C. § 3553(a), and that the United States will oppose any such
downward adjustments, departures, and sentence reductions not set forth in Section V, paragraph
A above.
D.      CRIMINAL HISTORY.
       The parties have no agreement concerning the defendant's Criminal History Category,
except that if defendant is determined to be a Career Offender, the parties agree that the
defendant is automatically a Criminal History Category VI pursuant to U.S.S.G. § 4Bl.l(b).
E.      "FACTUAL BASIS" AND "RELEVANT CONDUCT" INFORMATION.
        The parties agree that the facts in the "factual basis" paragraph of this agreement, if any,
are true, and may be considered as "relevant conduct" under U.S.S.G. § lBl.3 and as the nature
and circumstances of the offense under 18 U.S.C. § 3553(a)(l).
        The parties agree that all information known by the office of United States Pretrial
Service may be used by the Probation Office in submitting its presentence report, and may be
disclosed to the court for purposes of sentencing.
F.      RECOMMENDATION REGARDING CUSTODY.
        The United States will recommend that defendant be sentenced to the low end of the
advisory guideline range as calculated by the United States pursuant to this agreement.


                                                  4
    8:20-cr-00232-BCB-MDN Doc # 31 Filed: 10/27/20 Page 5 of 7 - Page ID # 58



                                                 VI
               DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK
       The defendant hereby knowingly and expressly waives any and all rights to appeal the
defendant's conviction and sentence, including any restitution order in this case, and including a
waiver of all motions, defenses, and objections which the defendant could assert to the charges
or to the Court's entry of Judgment against the defendant, and including review pursuant to 18
U.S.C. § 3742 of any sentence imposed, except:
                   (a) As provided in Section I above, (if this is a conditional guilty plea); and
                   (b) A claim of ineffective assistance of counsel.
       The defendant further knowingly and expressly waives any and all rights to contest the
defendant's conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. § 2255, except:
                   (a) The right to timely challenge the defendant's conviction and the sentence
of the Court should the Eighth Circuit Court of Appeals or the United States Supreme Court later
find that the charge to which the defendant is agreeing to plead guilty fails to state a crime.
                   (b) The right to seek post-conviction relief based on ineffective assistance of
counsel.
       If defendant breaches this plea agreement, at any time, in any way, including, but not
limited to, appealing or collaterally attacking the conviction or sentence, the United States may
prosecute defendant for any counts, including those with mandatory minimum sentences,
dismissed or not charged pursuant to this plea agreement. Additionally, the United States may
use any factual admissions made by defendant pursuant to this plea agreement in any such
prosecution.
                                                 VII
                                  BREACH OF AGREEMENT
        Should it be concluded by the United States that the defendant has committed a crime
subsequent to signing the plea agreement, or otherwise violated this plea agreement, the
defendant shall then be subject to prosecution for any federal, state, or local crime(s) which this
agreement otherwise anticipated would be dismissed or not prosecuted. Any such prosecution(s)
may be premised upon any information, statement, or testimony provided by the defendant.



                                                  5
     8:20-cr-00232-BCB-MDN Doc # 31 Filed: 10/27/20 Page 6 of 7 - Page ID # 59



       In the event the defendant commits a crime or otherwise violates any term or condition of
this plea agreement, the defendant shall not, because of such violation of this agreement, be
allowed to withdraw the defendant's plea of guilty, and the United States will be relieved of any
obligation it otherwise has under this agreement, and may withdraw any motions for dismissal of
charges or for sentence relief it had already filed.
                                                 VIII
                                    SCOPE OF AGREEMENT
        A. This plea agreement embodies the entire agreement between the parties and
supersedes any other agreement, written or oral.
        B. By signing this agreement, the defendant agrees that the time between the date the
defendant signs this agreement and the date of the guilty plea will be excluded under the Speedy
Trial Act. The defendant stipulates that such period of delay is necessary in order for the
defendant to have opportunity to enter the anticipated plea of guilty, and that the ends of justice
served by such period of delay outweigh the best interest of the defendant and the public in a
speedy trial.
        C. The United States may use against the defendant any disclosure(s) the defendant has
made pursuant to this agreement in any civil proceeding. Nothing contained in this agreement
shall in any manner limit the defendant's civil liability which may otherwise be found to exist, or
in any manner limit or prevent the United States from pursuing any applicable civil remedy,
including but not limited to remedies regarding asset forfeiture and/or taxation.
        D. Pursuant to 18 U.S.C. § 3013, the defendant will pay to the Clerk of the District Court
the mandatory special assessment of $100 for each felony count to which the defendant pleads
guilty. The defendant will make this payment at or before the time of sentencing.
        E. By signing this agreement, the defendant waives the right to withdraw the defendant's
plea of guilty pursuant to Federal Rule of Criminal Procedure 11 (d). The defendant may only
withdraw the guilty plea in the evenJ the court rejects the plea agreement pursuant to Federal
Rule of Criminal Procedure 1 l(c)(s). Furthermore, defendant understands that if the court
rejects the plea agreement, whether   lr not defendant withdraws the guilty plea, the United States
is relieved of any obligation it had Jder the agreement and defendant shall be subject to
prosecution for any federal, state, orllocal crime(s) which this agreement otherwise anticipated
would be dismissed or not prosecuted.


                                                   6
     8:20-cr-00232-BCB-MDN Doc # 31 Filed: 10/27/20 Page 7 of 7 - Page ID # 60



       F. This agreement may be withdrawn by the United States at any time prior to its being
signed by all parties.
                                                 IX
                 MODIFICATION OF AGREEMENT MUST BE IN WRITING
       No promises, agreements or conditions have been entered into other than those set forth
in this agreement, and none will be entered into unless in writing and signed by all parties.
                                                 X
          DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
        By signing this agreement, defendant certifies that defendant read it (or that it has been
read to defendant in defendant's native language). Defendant has discussed the terms of this
agreement with defense counsel and fully understands its meaning and effect.


                                              UNITED STATES OF AMERICA
                                              JOSEPH P. KELLY
                                              United States Attorney



Date                                          ~J.K~
                                              ASSISTANT U.S. ATTORNEY


   , o-i- rzo
Date                                          ~~Ltki
                                              DEFENDANT


/_() - 2 - .A 0
Date
             I

                                             TuzR~~k
                                               COUNSEL FOR DEFENDANT




                                                  7
